Case 1:88-cv-02406-FAM Document 634 Entered on FLSD Docket 10/15/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 88-2406-CIV-MORENO

  MICHAEL POTTINGER, PETER
  CARTER AND BERRY YOUNG,
       Plaintiffs,
  vs.
  CITY OF MIAMI,
        Defendant.
  __________________________________/

                 Plaintiffs’ Notice of Proposed Dates for Completion of Hearing

         The Plaintiffs, through undersigned counsel, based on consultation and agreement with

  counsel for the City, submit the following dates as ones on which to complete the presentation of

  testimony and evidence in the hearing commenced September 24, 2018: Wednesday, November

  21, 2018 (the day before Thanksgiving); two half days, the afternoon of Monday, November 19,

  2018, together with the morning of Wednesday, November 21, 2018; Tuesday, December 18,

  2018; or Wednesday, December 19, 2018.




                                                                                                 1
Case 1:88-cv-02406-FAM Document 634 Entered on FLSD Docket 10/15/2018 Page 2 of 3



                                             Respectfully submitted,
  Benjamin S. Waxman, Esq.                   Valerie Jonas, Esq.
  Florida Bar No. 403237                     Florida Bar No. 616079
  Black, Srebnick, Kornspan & Stumpf, P.A.   Weitzner and Jonas
  201 S. Biscayne Blvd., Suite 1300          1444 Biscayne Blvd Ste 207
  Miami, FL 33131                            Miami, FL 33132-1430
  (305) 371-6421                             Tel: 786-254-7930
  benji@benjaminwaxmanlaw.com                Fax: 305-358-0910
  Stephen J. Schnably, Esq.                  valeriejonas77@gmail.com
  Admitted Pro Hac Vice                      Arthur J. Rosenberg, Esq.
  Miami ACLU Cooperating Attorney            Florida Bar No. 967580
  University of Miami School of Law          601 NE 56th St
  1311 Miller Drive                          Miami, FL 33137-2317
  Coral Gables, FL 33146                     Tel: 786-269-6749
  Tel: 305-284-4817                          tacajr@bellsouth.net
  Fax: 305-284-6619                          Nancy G. Abudu
  schnably@law.miami.edu                     Florida Bar No. 111881
  Dante P. Trevisani                         Legal Director, American Civil Liberties
  Florida Bar No. 72912                      Union Foundation of Florida, Inc.
  Ray Taseff                                 4343 West Flagler Street, Suite 400
  Florida Bar No. 352500                     Miami, FL 33134
  Florida Justice Institute                  Tel: 786-363-3707
  100 SE 2nd St, Suite 3750                  nabudu@aclull.org
  Miami, FL 33131-2115
  Tel: 305-358-2081                          Anna T. Neill																				
  Fax: 305-358-0910                          Florida Bar No. 100945
  dtrevisani@floridajusticeinstitute.org     Kenny Nachwalter P.A. 												
  rtaseff@floridajusticeinstitute.org        1441 Brickell Avenue, Suite 1100
                                             Miami, Florida 33131 														
                                             Tele: 305-373-1000
  Isha Kochhar 																			           Fax: 305-372-1861
  Florida Bar No. 105294  												       aneill@knpa.com
  1806 North Flamingo Road, Suite 305
  Pembroke Pines, FL 33028
  Tele: (954) 292-5787
  Fax: (954) 620-0042                        Cooperating Attorneys for the ACLU
  isha@kochharlegal.com 	
                                             BY:    /s/ Benjamin S. Waxman
                                                    BENJAMIN S. WAXMAN




                                                                                        2
Case 1:88-cv-02406-FAM Document 634 Entered on FLSD Docket 10/15/2018 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 15th day of October, 2018, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing.


                                                        BY:    /s/ Benjamin S. Waxman
                                                               BENJAMIN S. WAXMAN

                                           SERVICE LIST

  Victoria Méndez                                       Douglas A. Harrison
  City Attorney                                         Assistant City Attorney
  444 SW 2nd Avenue, Suite 945                          444 SW 2nd Avenue, Suite 945
  Miami, FL 33130-1910                                  Miami, FL 33130-1910
  Tel.: (305) 416-1800                                  Tel.: (305) 416-1800
  Fax: (305) 416-1801                                   Fax: (305) 416-1801
                                                        daharrison@miamigov.com
  John A. Greco
  Deputy City Attorney                                  J.C. Perez
  444 SW 2nd Avenue, Suite 945                          Assistant City Attorney
  Miami, FL 33130-1910                                  444 SW 2nd Avenue, Suite 945
  Tel.: (305) 416-1800                                  Miami, FL 33130-1910
  Fax: (305) 416-1801                                   Tel.: (305) 416-1800
  jgreco@miamigov.com                                   Fax: (305) 416-1801
                                                        jcperez@miamigov.com
  George K. Wysong
  Senior Assistant City Attorney
  444 SW 2nd Avenue, Suite 945
  Miami, FL 33130-1910
  Tel.: (305) 416-1800
  Fax: (305) 416-1801
  gkwysong@miamigov.com




                                                                                               3
